PER CURIAM.
Writ granted in part. Relator’s second assignment of error has merit. Relator ar*474gues that the insurer acted arbitrarily and capriciously in increasing the weekly benefits to the proper amount only after suit was filed and a hearing set. Relator is entitled to attorney’s fees and penalties because the employer’s insurer failed to pay him benefits in the proper amount, despite being told that the calculation of benefits was incorrect. Only after relator filed a claim and a hearing was set to determine whether the benefit calculation was proper did the insurer recalculate the benefits and pay relator the difference with interest. The court of appeal was incorrect when it concluded that because the insurer increased the weekly benefits before the hearing, the insurer acted in good faith rather than arbitrarily and capriciously. Relator is, therefore, entitled to an award of attorney’s fees and penalties. The case is remanded to the court of appeal to fix reasonable attorney’s fees and penalties. The writ is otherwise denied.
DENNIS, J., not on panel.